Case 2:09-bk-26198-BR Doc 55-7 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
              Exhibit Exhibit 7 - Fee and Costs Itemization Page 1 of 6
Case 2:09-bk-26198-BR Doc 55-7 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
              Exhibit Exhibit 7 - Fee and Costs Itemization Page 2 of 6
Case 2:09-bk-26198-BR Doc 55-7 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
              Exhibit Exhibit 7 - Fee and Costs Itemization Page 3 of 6
Case 2:09-bk-26198-BR Doc 55-7 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
              Exhibit Exhibit 7 - Fee and Costs Itemization Page 4 of 6
Case 2:09-bk-26198-BR Doc 55-7 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
              Exhibit Exhibit 7 - Fee and Costs Itemization Page 5 of 6
Case 2:09-bk-26198-BR Doc 55-7 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
              Exhibit Exhibit 7 - Fee and Costs Itemization Page 6 of 6
